Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/21 and 06/04/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek (Reg. No.: 51,898) on 05/02/22.

The application has been amended as follows: 

1. (Currently Amended)  A video camera, comprising a lens assembly 
wherein, the lens assembly Pan-direction, and the upper shell assembly Pan-direction relative to the lower shell assembly ,
wherein, the first protrusion comprises first teeth spaced apart in a circumferential direction of the upper shell assembly, and the second protrusion comprises second teeth spaced apart in a circumferential direction of the lower shell assembly, and the first teeth and the second teeth are press-fitted to each other through engagement, and
wherein, there are at least two first teeth, and an interval between adjacent two of the second teeth is set to be greater than a width of one of the first teeth and less than the sum of the widths of two of the first teeth.

2. (Cancelled)  

3. (Cancelled)  

4. (Currently Amended)  The video camera according to claim 1, further comprising a Pan-direction adjustment mechanism, wherein, three of the first teeth are uniformly spaced circumferentially on a bottom of the upper shell assembly 

5. (Currently Amended)  The video camera according to claim 1, wherein, the lower shell assembly Pan-direction.

6. (Currently Amended)  The video camera according to claim 5, wherein, circumferential teeth 
the video camera further comprises a rotating support frame 
the mounting portion 
the circumferential teeth Pan-direction force exerted thereon, the circumferential teeth 

7. (Currently Amended)  The video camera according to claim 6, further comprising an elastic sealing ring 

8. (Currently Amended)  The video camera according to claim 7, wherein, a base mounting portion 
the Pan-direction adjustment mechanism of the video camera further comprises a pressing plate 

9. (Currently Amended)  The video camera according to claim 1, wherein, the upper shell assembly 

4.) Allowable Subject Matter
Claims 1 and 4-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A video camera, comprising a lens assembly, an upper shell assembly and a lower shell assembly, the upper shell assembly covering the lens assembly; 
the upper shell assembly is provided with a first protrusion, and the lower shell assembly is provided with a second protrusion, and the first protrusion and the second protrusion are press-fitted to each other so as to limit the rotation of the lens assembly in the Pan-direction relative to the lower shell assembly,
wherein, the first protrusion comprises first teeth spaced apart in a circumferential direction of the upper shell assembly, and the second protrusion comprises second teeth spaced apart in a circumferential direction of the lower shell assembly, and the first teeth and the second teeth are press-fitted to each other through engagement, and
wherein, there are at least two first teeth, and an interval between adjacent two of the second teeth is set to be greater than a width of one of the first teeth and less than the sum of the widths of two of the first teeth.”

With regard to Claims 4-9, the claims correspond to allowed independent claim 1 and are also allowed as a result of their dependence on allowed independent claim 1. 

The following are the closest prior-art of record:

Aiba (US Pub No.: 2014/0348498A1) disclose a dome-shaped camera comprising: a camera body including a focus adjustment ring for manually performing focus adjustment; a base part which supports the camera body and includes a tilt mechanism which changes an angle of a tilt direction for supporting the camera body; a dome cover which covers the camera body; a mount device which mounts the dome cover on the base part so that the dome cover is rotatable about a center axis of the dome cover; and a power transmitting device which transmits a rotating force in a direction about the center axis added to the dome cover as a rotating force of a focus adjustment ring of the camera supported at any angle in the tilt direction via a power transmission member placed on a tilt axis. In the state with the dome cover mounted thereon, focus adjustment of the camera body can be performed by manually performing a rotating operation on the dome cover about the center axis.

Luski et al. (US Patent No.: 9952485B1) disclose a video surveillance camera system having an easily removable and separable video camera housing comprised of a dome base, a rotational base, gimbal, and a spherically shaped transparent dome cover. The dome base includes a surface mounting plate and a grommet. The rotational base has an outer rim being removably attachable to the dome base and rotatable about a first axis parallel to the dome base. The rotational base further includes a gimbal bracket attached to the outer rim and tiltable about a second axis perpendicular to the dome base; the gimbal bracket further includes a gimbal mount which is constructed and arranged to receive a gimbal. The separable and removable gimbal provides an electrically connected circuit board and zoom lens, wherein the circuit board includes an outlet for a CAT5 connection cable and a BNC connection cable and a switch to allow independent operation of either connection.

Yamamoto (US Pub No.: 2010/0225802A1) discloses a monitor camera that comprises a pedestal to be attached to a mounting surface, an imaging device rotatably attached so as to be rotatable around the central axis L of the pedestal, and a dome-type cover having a window and being rotatably attached to the pedestal so as to cover the imaging device. The outer cover and the inner cover have an engagement part  at which both the covers and are engaged by a specific manual operation of the outer cover. A row of ratchet teeth and ratchet lugs form an engagement portion for having the inner cover and the outer cover rotate together.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697